Citation Nr: 1736840	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-37 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel

INTRODUCTION

The Veteran served in the U.S. Army Reserves from June 1976 to November 2004, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Agency of Original Jurisdiction (AOJ) generated a February 2015 memorandum which lists her specific periods of ACDUTRA and INACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disorders.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in August 2013.  A copy of the hearing transcript is of record.  The Board then remanded the claims for additional development in January 2014.

The Board then denied the Veteran's claims in a May 2016 decision.  She appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for remand (JMR) filed by the parties, the Court remanded the matter back to the Board in February 2017 for action consistent with the terms of the JMR.

Notably, service connection for a right shoulder disorder was granted in a July 2016 rating decision, which conferred veteran-status to this appellant.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A neck injury or disease was not incurred during a period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Law

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  The term "active military, naval, or air service" includes active duty, any reserve service periods of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2015).

In effect, an individual who has served only on ACDUTRA or INACDUTRA must establish a service connected disability in order to achieve veteran status and to be entitled to compensation.  Unless a claimant has established status as a veteran, certain legal presumptions, such as the presumption of soundness or presumption of aggravation, are not applicable.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

As noted above, the Veteran is service-connected for a right shoulder condition, and the evidence shows it was incurred during INACDUTRA performed on January 30, 1993.  Therefore, the presumptions associated with veteran status are applicable only to that period.  Hill v. McDonald, 28 Vet. App. 243 (2016) (where VA determines that a claimant has established veteran status for a period of ACDUTRA by establishing service connection for one disability, the claimant may take advantage of the presumption of aggravation for other preexisting disabilities claimed to have been aggravated during the same period of ACDUTRA).

II.  Evidence and Analysis

With respect to her neck condition, the Veteran testified that she injured her neck in 1981 during an "SQT" test, loading and bracing a deuce-and-a-half.  Over time, her neck became worse and caused headaches.  She stated that she sought treatment and was eventually diagnosed with a bulging disc at C4 and C5.  See Hearing Transcript at 8-11.

However, service treatment records do not reflect any complaints, treatment, or diagnoses pertaining to the neck or cervical spine.  The Veteran underwent service examinations in October 1984, June 1985, July 1988, June 1992, and October 1997.  All five examinations reflect normal findings for the neck and cervical spine, and the Veteran did not report a history of any relevant symptoms.  The Board has considered testimony that her neck condition was the result of a 1981 injury during a period of training.  However, there is no documentation to support any such injury, and subsequent service examinations specifically note the absence of any neck disorder or related symptoms for many years after.  These records were generated during the service periods in question, and are more probative than the Veteran's more recent statements regarding her neck injury and onset of symptoms.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter a veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).

Notably, the Veteran did report a history of low back pain during the June 1992 examination, and additional service treatment records generated a few days later show that she reported a history of falling 2 years earlier.  The fact that the Veteran vocalized low back problems, but did not report a history of a neck injury or symptoms during this examination, or any other time during service, strongly suggests that no neck injury occurred and that no neck symptoms were present.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The earliest documentation of a neck disorder is in private treatment records dated November 2000, which contain MRI findings of a bulging annulus with a slight indentation of the ventral surface of the thecal sac at C4-C5 and C5-C6.  For the reasons set forth above, there is no indication that these findings are attributable to the Veteran's report of a neck injury in 1981.  She has not alleged any other incident from ACDUTRA or INACDUTRA that would give rise to her current neck disorder, and the evidence does not otherwise reflect such an incident.  

Significantly, she was placed on a permanent profile for lumbar spine stenosis as part of the October 1997 examination, and was precluded from doing any running, pushups, or sit ups.  Given that this October 1997 examination showed no relevant findings or history for the neck, and given that she was no longer performing regular physical training activities from that point forward, and in light of the fact that she has not alleged any neck injury after 1981, it is highly unlikely that the neck condition diagnosed in November 2000 could be attributable to any period of ACDUTRA or INACDUTRA following her last service examination in October 1997.

The February 2017 JMR stated that the Board failed to address whether the Veteran's neck condition may have been aggravated by any periods of ACDUTRA or INACDUTRA.  As noted above, the first indication of a neck disorder is from November 2000.  The February 2015 memorandum detailing her periods of service shows that she performed no drills from June 2000 through December 2001, with no record of her activity from 2002 through 2004.

The JMR also stated that the Board must address why a VA examination was not obtained in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed above, the evidence does not satisfy the standards of McLendon.  There is no credible evidence of a neck injury during any period of ACDUTRA or INACDUTRA, and no indication that the neck condition documented in November 2000 was aggravated by any subsequent service.


ORDER

Service connection for a neck disorder is denied.


REMAND

The Veteran had a two-week period of ACDUTRA beginning on June 13, 1992, and had a service examination on that day.  The examination findings were normal, but she reported a prior history of low back pain due to a fall.  On June 22, she was seen for complaints of severe back pain, and reported that she had fallen two years ago.

This evidence shows that the Veteran may have had a preexisting condition at the start of her two-week period of ACDUTRA in June 1992, and that it may have increased during that period.  Competent evidence generally is needed to support a finding that a preexisting disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995).  Mere temporary or intermittent flare-ups of a preexisting injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

In addition, no presumptions (including the presumptions of soundness and aggravation) attach to the applicable periods of ACDUTRA and INACDUTRA.  Paulson; see also Smith v. Shinseki, 24 Vet. App. 40 (2010). 

Over the next several years, she had numerous periods of ACDUTRA and INACDUTRA.  Private treatment records from January 27, 1997, show that she had been treated for low back pain for 11 months.  She was diagnosed with lumbar spine degenerative disc disease and advised to refrain from strenuous activities (including running and sit ups) until further medical workup was completed.  Additional records from August 1997 show that she had presented on April 21, 1997, with a 3-month history of low back pain.  She was seen again one month later with worsening pain, and diagnosed with spinal stenosis.  She was again advised to avoid running and sit ups.

The Veteran underwent a service examination on October 4, 1997, which documented a low back muscle spasm.  She was placed on a permanent physical profile which restricted her from doing any running, pushups, or sit ups.

In light of the above, a VA opinion is necessary to determine whether the Veteran's current low back condition was incurred in, or aggravated by, her service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of her low back condition.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner should then address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran had a preexisting low back condition as of June 13, 1992?

b.  If the Veteran had a preexisting low back condition as of June 13, 1992, is it at least as likely as not (50 percent or greater probability) that the condition was aggravated beyond its natural progression between June 13, 1992 and June 27, 1992?

c.  If the Veteran had a preexisting low back condition as of June 13, 1992, is it at least as likely as not (50 percent or greater probability) that the condition was aggravated beyond its natural progression by reserve service between June 27, 1992, and May 7, 2000?

Note: "Aggravated" means the underlying condition has worsened.  Temporary or intermittent flare-ups of a preexisting injury or disease during service are insufficient to be considered "aggravation."

d.  If the Veteran did not have a preexisting low back condition as of June 13, 1992, is it at least as likely as not (50 percent or greater probability) that any current low back condition is etiologically related to back pain documented on June 22, 1992?

Although the examiner must review the file in its entirety, his/her attention is directed to the following evidence:

i.  A June 13, 1992, service examination showed normal findings, but the Veteran reported a history of low back pain due to a fall.  

ii.  On June 22, she was treated for severe back pain.  At that time, she reported that her fall occurred 2 years earlier.

iii.  From July 1992 through January 1997, the Veteran regularly performed reserve military service.  The examiner is encouraged to review the February 14, 2015, VA memo for the specific dates of service.

iv.  Private treatment records from January 27, 1997, show that she had been treated for low back pain for 11 months.  She was diagnosed with lumbar spine degenerative disc disease and advised to refrain from strenuous activities (including running and sit ups) until further medical workup was completed.

v.  Additional records from August 1997 show that she had presented on April 21, 1997, with a 3-month history of low back pain.  She was seen again one month later with worsening pain, and diagnosed with spinal stenosis.  She was again advised to avoid running and sit ups.

vi.  The Veteran underwent a service examination on October 4, 1997, which documented a low back muscle spasm.  She was placed on a permanent physical profile which restricted her from doing any running, pushups, or sit ups.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Following completion of the above, readjudicate the Veteran's claim for service connection for a low back disorder.  If the claim is not granted, send the Veteran and her representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issue to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


